     Case 3:19-cv-02178-TWR-NLS Document 27 Filed 10/08/20 PageID.422 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT

 9                         SOUTHERN DISTRICT OF CALIFORNIA

10
11    LISA GOLDEN,                                   Case No.: 19-CV-2178 TWR (NLS)
                                    Appellant,
12                                                   ORDER DENYING AS MOOT
      v.                                             APPELLANT’S MOTION TO
13
                                                     RECONSIDER ORDER DENYING
14    RICHARD KIPPERMAN, JEFFREY
                                                     MOTION TO RECUSE JUDGE
      ROGERS,
15                                                   DANA SABRAW
                                    Appellees.
16                                                   (ECF No. 20)
17
18         Presently before the Court is Appellant Lisa Golden’s Motion to Reconsider Order
19   Denying Motion to Recuse Judge Dana Sabraw (“Mot.,” ECF No. 20). In light of the
20   transfer of this action to the undersigned, (see ECF No. 26), the Court DENIES AS MOOT
21   Appellant’s Motion.
22         IT IS SO ORDERED.
23
24   Dated: October 8, 2020
25
26
27
28

                                                 1
                                                                         19-CV-2178 TWR (NLS)
